DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in reply to the amendments and remarks filed on 03 March 2020
Claims 5 and 12 have been canceled.
Claims 1-4, 6-11 and 13-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (i.e. a method, system and computer readable storage medium).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 8 and 14 recite, identifying, a review associated with a merchant system, wherein the review comprises a plurality of review elements; receiving, a selection of a set of key review elements from a plurality of review elements; generating, based on the selection, a review response template; extracting, from a plurality of reviews posted via a plurality of third-party review platforms, the set of key review elements from the plurality of review elements; determining a sentiment score associated with a key review element of the set of key review elements extracted from a first review posted to a first third-party review platform of the plurality of third-party review platforms; generating, in view of the review response template, a review response comprising a set of values corresponding to a set of response components, wherein a value of the set of values comprises the key review element; distributing, the review response to the first third-party review platform, generating a display of a ranked listing of the set of key review elements corresponding to a set of reviews associated with the merchant system, wherein a corresponding sentiment score is displayed with each key review element of the set of key review elements; receiving feedback from an end user system relating to the review response, and adjusting the review response template associated with the review response in view of the feedback. 
Additionally the claims recite as a whole a method of organizing human activity because the claim recites a method that analyzes a review associated with a merchant, analyzes reviews from third party review platforms and determines a sentiment score associated with key elements of a review from the third party review platform, generates a review response in view of the review response template and distributes the review response to the first third-party review platform, receives feedback from an end user system relating to the review response, and adjusting the review response template associated with the review response in view of the feedback. This is a method of managing business relationships and interactions between people. The mere nominal recitation of a processing device, memory, non-transitory computer readable storage medium, an application program interface, and a graphical user interface does not take the claims out of the methods of organizing human activities grouping. Thus, the claims recite an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements including a memory to store instructions, a processing device coupled to the memory, a non-transitory computer readable storage medium, an application program interface and a graphical user interface to perform the claimed steps. The computer components are recited at a high-level of generality to perform the process of receiving, analyzing, and transmitting information, such that they amounts no more than mere instructions to apply the exception using a generic computer components. The additional elements including receiving feedback from an end user system relating to the review response, and adjusting the review response template associated with the review response in view of the feedback amount to mere data gathering which the courts have found to be insignificant extra-solution activity (e.g. OIP Technologies: Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a memory to store instructions, a processing device coupled to the memory, a non-transitory computer readable storage medium, an application program interface and a graphical user interface to perform the claimed steps amount to no more than mere instructions to apply the exception using a generic computer component.
For the receiving feedback from an end user system relating to the review response, and adjusting the review response template associated with the review response in view of the feedback step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The OIP Technologies court decision indicated that the activity of presenting information to users and gathering user responses to generate additional data to be well-understood, routine, conventional activity when they are claimed in a merely generic manner as they are here. 
Even considered as an ordered combination, the additional elements do not add anything further than when they are considered individually. Thus, the claims are patent ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself. 
Dependent claims 2-4, 6-7, 9-13 and 15-20 do not amount to significantly more than the identified abstract idea. 
Claims 2, 4, 6, 7, 9, 11, 13, 15, 17, 19 and 20 further narrow the abstract idea identified in claims 1, 8 and 14 by reciting additional elements directed to receiving, from the merchant system, a selection of a first value of a first response component of the review response, generating a plurality of options for each of the set of response components; and receiving selections from the plurality of options from the merchant system, generating a custom response component based on information received from the merchant system; and storing the custom response component in association with the merchant system and a set of values corresponding to a set of keywords identified in a plurality of reviews associated with the merchant, wherein the set of values comprises at least one of one or more an aggregate sentiment score, a number of mentions of each of the keywords of the set of keywords, or a set of modifiers associated with each of the keywords of the set of keywords. The mere nominal recitations of a processing device does not take the claims out of the mental process and method of organizing human activity grouping.
Claims 3, 10, 16 and 18 recite additional elements of “receive the review from a third-party review platform” and “distributing the review response to a third-party review platform.” These additional elements are mere data gathering and output steps which is a form of insignificant extra-solution activity. 
Each of the additional limitations of the dependent claims is no more than mere instructions to apply the exception using a generic computer components (the processors, memory, and non-transitory computer-readable storage medium). The combination of these additional elements is no more than mere instructions to apply the exception using the generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements amount mere instructions to apply the exception using generic computer components. Furthermore, the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here)
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claim 1, 8 and 14.

Response to Arguments
Applicant's arguments with respect to the 35 USC 101 rejections have been fully considered but they are not persuasive. Applicant’s amendments are insufficient to overcome the rejection. Examiner asserts that the additional elements, receiving feedback from an end user system relating to the review response, and adjusting the review response template associated with the review response in view of the feedback are not sufficient to integrate the judicial exception into a practical application or render the claims as significantly more than the abstract idea. The additional elements amount to mere data gathering which the courts have found to be insignificant extra-solution activity (e.g. OIP Technologies: Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price). Consequently, the additional elements lack the technological details on how the review response template associated with the review response is adjusted based on the end user’s feedback. When considered individually or in combination claim limitations fail to  an improve the functioning of a computer or technology or technical field, apply the judicial exception with or by use of, a particular machine, or effect a transformation or reduction of a particular article to a different state or thing. 
Applicant’s arguments, with respect to the 35 USC 102/103 claim rejections have been fully considered and are persuasive.  The prior art rejections under Kopikare and Leff have been withdrawn. 
Applicant has amended the independent claims to include the claim features, receiving, from the merchant system, a selection of a set of key review elements from a plurality of review elements; generating, based on the selection, a review response template for the merchant system; extracting, from a plurality of reviews posted via a plurality of third-party review platforms, the set of key review elements from the plurality of review elements; determining a sentiment score associated with a key review element of the set of key review elements extracted from a first review posted to a first third-party review platform of the plurality of third-party review platforms; generating, in view of the review response template, a review response comprising a set of values corresponding to a set of response components, wherein a value of the set of values comprises the key review element;  distributing, via an application program interface, the review response to the first third-party review platform… receiving feedback from an end user system relating to the review response, and adjusting the review response template associated with the review response in view of the feedback.
Kopikare discloses [0034]: the conversational survey system described herein provides more focused, actionable information than conventional survey systems. To illustrate, the conversational survey system can identify the topic and/or response features, and, based on the identified topics and/or response features, can provide a targeted follow-up question that is customized for the respondent's particular experience (e.g., the complaint and/or endorsement the respondent provides in a free-form text response). For example, the conversational survey system can determine a sentiment (e.g., positive, negative, etc.) associated with a given response to a survey question, and the conversational survey system can further tailor a follow-up question according to the determined sentiment of the response (e.g., to directly address any issues raised in the response). Accordingly, the conversational survey system may focus on relevant issues pertaining to individual respondents rather than providing generic survey questions that are the same for each respondent across the spectrum. Thus, the conversational survey system gathers more actionable information from survey responses by inquiring about specific issues that relate to a respondent on an individual level.
[0139]: the conversational survey system 106 analyzes the response 912 from Fig. 9B to identify the topics and response features described above. In particular, the conversational survey system 106 determines that, based on the language of the response 912, the type of the entity “support” is “other” and that the sentiment associated with the entity “support” is negative at −0.9); determining a sentiment score associated with a key review element of the set of key review elements.
[0140] FIG. 11 further illustrates that the conversational survey system 106 identifies entity “product” and determines that the type of entity “product” is “consumer good.” The conversational survey system 106 further determines that the sentiment associated with the entity “product” is positive at 0.9.
Leff discloses [0078] The system also provides merchants the ability to take actions regarding reviews by providing buttons, text links or other user interface items that allows the merchant to reply to the review 835, share the review 836 and go directly to the review on the source website 838. Depending on the third party website, the system may suggest a reply from the system reply library. The system may determine a suggested replay based on sentiment analysis or keywords within the review. The system allows merchants to edit the suggested reply or leave as is and then upon a single click by the merchant automatically login to the third party website, find the review and post the reply for the merchant. The system also educates the merchant about reply strategies. Where automation is not in place, the system guides the merchant through the process of replying to the review by providing text and/or video instructions along with a template reply from the system reply library and direct links to where the merchant can more easily complete the process. In either case the system may provide be additional educational instructions and recommendations, such as whether to reply publicly or privately. In addition, the system may automatically reply to reviews within a system generated alert email with a single click (or other electronic communication) using a reply provided by the system that may be a system default or pre-approved or pre-selected by the merchant.
However, neither Kopikare or Leff teach or suggest, receiving, from the merchant system, a selection of a set of key review elements from a plurality of review elements; generating, based on the selection, a review response template for the merchant system; extracting, from a plurality of reviews posted via a plurality of third-party review platforms, the set of key review elements from the plurality of review elements; determining a sentiment score associated with a key review element of the set of key review elements extracted from a first review posted to a first third-party review platform of the plurality of third-party review platforms; generating, in view of the review response template, a review response comprising a set of values corresponding to a set of response components, wherein a value of the set of values comprises the key review element;  distributing, via an application program interface, the review response to the first third-party review platform… receiving feedback from an end user system relating to the review response, and adjusting the review response template associated with the review response in view of the feedback.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
L'Huillier et al (US 10909585 B2) describes, programmatically extracting one or more attribute descriptors regarding a commercial entity or object from consumer reviews, extract, from consumer reviews, sentiments expressed therein. Exemplary sentiments may include indications of positive sentiment (e.g., good, very good, excellent), indications of negative sentiment (e.g., bad, very bad, terrible), indications of neutral sentiment (e.g., okay), and the like. Consumer sentiments may be segmented or tiered even within the broader categories of positive, negative and neutral sentiments. In some cases, a sentiment score may be generated for a consumer review as a whole or for each attribute descriptor in the consumer review, the sentiment score being a numeric indication of the intensity of a positive or negative sentiment in a review.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629